Landon, J :
The plaintiff’s affidavits charge the defendant, a domestic corporation, with having assigned and disposed of some of its property with the intent to defraud its creditors. The facts stated iu support of this charge are that the defendant, knowing itself to he insolvent, transferred some of its property to one of its officers to secure its debt to him and to give him a preference over other creditors, and transferred other of its property to another creditor for like purpose, contrary to the express prohibition of section 48 of the Stock Corporation Act (Chap. 688, Laws 1892). As an original proposition, we should be inclined to hold that the intentional violation of a statute prohibiting preferences was intentional fraud, upon the creditors entitled to the observance and protection of the statute, but under the rule stated in Casola v. Vasquez (147 N. Y. 258) we must hold that the facts adduced do not support the charge of actual, intentional fraud. The orders are affirmed, each with ten dollars costs and disbursements. All concurred.